On settlement of proposed case on appeal to be reviewed by means of a bill of exceptions, order, as resettled, granting amendments proposed by defendant, modified on the facts by denying the proposed second amendment. As so modified, the order is affirmed, without costs. Proof with respect to the nature of the alleged negligence of defendant is essential in order to determine the standard of care which was imposed upon it. In the light of the failure of the parties to agree, save with respect to elimination of medical proof, all other proof must be included for consideration. Plaintiffs may apply, if so advised, for leave to dispense with the printing of the stenographic minutes. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.